UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4310


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

FIDEL RODRIGUEZ,

                 Defendant - Appellant.



                             No. 14-4317


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

YIDA PEREZ,

                 Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:13-cr-00157-REP-1; 3:13-cr-00157-REP-2)


Submitted:    December 16, 2014            Decided:   January 6, 2015


Before GREGORY, AGEE, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Richmond, Virginia; Samuel P.
Simpson, V, SAMUEL P. SIMPSON, V, PLLC, Richmond, Virginia, for
Appellants. Dana J. Boente, United States Attorney, Samuel E.
Fishel, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Following          a    bench     trial,    the     district       court      found

Fidel     Rodriguez        and       Yida     Perez      guilty    of     four    counts        of

production         of    child       pornography,        in   violation     of    18     U.S.C.

§ 2251(a) (2012).               The court sentenced the Appellants to the

statutory mandatory minimum of 180 months of imprisonment and

they now appeal.           For the reasons that follow, we affirm.

              The Appellants first challenge the sufficiency of the

evidence      to    support          the    convictions.          We    review    de     novo   a

district court’s decision to deny a Fed. R. Crim. P. 29 motion

for a judgment of acquittal.                     United States v. Smith, 451 F.3d
209,    216    (4th        Cir.       2006).         A    defendant       challenging         the

sufficiency         of    the    evidence       faces     a     heavy    burden.         United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                                       The

verdict must be sustained “if, viewing the evidence in the light

most favorable to the prosecution, the verdict is supported by

‘substantial evidence.’”                    Smith, 451 F.3d at 216.              Substantial

evidence is “evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.”                                Id. (internal

quotation marks omitted).                     “Reversal for insufficient evidence

is reserved for the rare case where the prosecution’s failure is

clear.”       Id.        (internal          quotation    marks     omitted).           We    have

thoroughly         reviewed           the     record      and     the     relevant          legal

                                                 3
authorities and conclude that there was sufficient evidence to

support the verdicts of guilt.

            The       Appellants        also       challenge          the    district         court’s

rejection of their challenge to the mandatory minimum sentence

as     grossly       disproportionate          to        the    offenses           based      on   the

circumstances.              “We    review      de        novo     constitutional               claims,

including whether a sentence is proportional under the Eighth

Amendment.”           United States v. Dowell, 771 F.3d 162, 167 (4th

Cir. 2014) (citing United States v. Myers, 280 F.3d 407, 416

(4th     Cir.    2002)).           In    determining            whether           a    sentence     is

disproportionate         to       an   offense,         and     thus    cruel          and    unusual,

courts consider objective criteria, including the gravity of the

offense and harshness of the penalty, the sentences imposed on

other    criminals       in    the      same   jurisdiction,                and       the    sentences

imposed for the same offense in other jurisdictions.                                          Dowell,
771 F.3d at 167.

                “In    the     context        of       an    as-applied           challenge,       the

[Supreme] Court has explained that the narrow proportionality

principle       of    the     Eighth      Amendment            does    not        require      strict

proportionality         between        crime       and      sentence,        but       forbids     only

extreme    sentences          that      are    grossly          disproportionate              to   the

crime.”     United States v. Cobler, 748 F.3d 570, 575 (4th Cir.),

cert. denied, 135 S. Ct. 229 (2014) (internal quotation marks

omitted).        Moreover, in a challenge to a sentence of a term of

                                                   4
years, an extensive proportionality analysis is not required and

challenges      to   “lesser   sentences    that   are   clearly     within   the

prerogative of Congress and subject to imposition by a district

court may be disposed of swiftly.”                 Id. at 578-79 (internal

quotation marks omitted).          We conclude that the district court

correctly determined that the mandatory minimum sentence is not

grossly disproportionate to the offenses.

            Accordingly, we affirm the judgments of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before   this    court   and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      5